Opinion issued April 18, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00138-CR
                            ———————————
                    JOKOBAI ZANTA LINTON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 12-DCR-061313


                          MEMORANDUM OPINION

      Appellant, Jokobai Zanta Linton, attempts a second appeal of his conviction

for the offense of burglary of a habitation, signed on June 23, 2014, with a nunc pro

tunc order signed on July 2, 2014. We dismiss.
      Although Linton pleaded guilty and was sentenced in accordance with a plea

bargain with the State, he appealed the conviction in 2014 and the appeal was

dismissed because Linton had no right to appeal. See Linton v. State, No. 01–14–

00570–CR, 2014 WL 6068560 (Tex. App.—Houston [1st Dist.] Nov. 13, 2014, no

pet.) (trial court certification provided that appellant had no right to appeal because

it was plea-bargain case and this Court dismissed because record supported

certification). Mandate issued on January 23, 2015.

      The record reflects that Linton is now attempting a second appeal of that

conviction. His February 14, 2019 notice of appeal from his 2014 conviction is

untimely and he is not entitled to a second appeal of the same conviction. See Confer

v. State, No. 03–19–00043–CR, 2019 WL 908289, at *1 (Tex. App.—Austin Feb.

22, 2019, no pet.). Thus, we lack jurisdiction and must dismiss the appeal for lack

of jurisdiction. See Olivo v. State, 918 S.W.2d 519, 526 (Tex. Crim. App. 1996)

(dismissing appeal for lack of jurisdiction because notice of appeal untimely);

McDonald v. State, 401 S.W.3d 360, 361–62 (Tex. App.—Amarillo 2013, pet. ref’d)

(dismissing for lack of jurisdiction appellant’s second attempted appeal of

conviction that had been previously affirmed).

      We dismiss the appeal for lack of jurisdiction. Any pending motions are

dismissed as moot.




                                          2
                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3